Name: Commission Regulation (EEC) No 2047/86 of 30 June 1986 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 173/84 Official Journal of the European Communities 1 . 7 . 86 COMMISSION REGULATION (EEC) No 2047/86 of 30 June 1986 fixing the amount of aid for peas and field beans referred to in Article 3 (2) of Regulation (EEC) No 1431/82 THE COMMISSION OF THE EUROPEAN COMMUNITIES, products harvested and processed in either of these Member States is to be reduced by the customs duties charged by the Member State on peas and field beans imported from third countries ;Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Reguation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (6) (b) thereof, Whereas under Regulation (EEC) No 2036/82 the world market price for peas and field beans, as referred to in Article 3 (2) of Council Regulation (EEC) No 1431 /82, is to be determined on the basis of offers made on the world market, disregarding those which cannot be considered representative of actual market trends ; whereas in cases where no offer can be used for determining the world market price, this price is determined from prices recorded on the markets of the principal exporting coun ­ tries ; whereas in cases where no offer either on the world market or on those of the principal exporting countries can be used for determining the world market price this price is fixed at a level equal to the guide price for the products in question ; Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1832/85 (4), and in particular Article 2 ( 1 ) thereof, Whereas, under Commission Regulation (EEC) No 2049/82 of 20 July 1982 (8), as last amended by Regula ­ tion (EEC) No 3319/85 (9), and under Regulation (EEC) No 2036/82 and Regulation (EEC) No 1464/86 the average world market price is to be established per 100 kilograms of products in bulk, delivered at Rotterdam, of sound quality ; whereas, for the purpose of establishing this price, only the most favourable offers to deliveries closest in distance, excluding those relating to products being transported by ship, are used ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas Council Regulation (EEC) No 1464/86 (*) fixed the guide price for peas and field beans for the 1986/87 marketing year ; whereas the guide price for Spain and for Portugal applicable from 1 March 1986 was set by Council Regulation (EEC) No 458/86 (6) ; Whereas for offers and prices that do not comply with the conditions laid down above, the necessary adjustments must be made, and in particular those referred to in Article 5 of Regulation (EEC) No 2049/82 ;Whereas, in accordance with Article 2a of Regulation(EEC) No 1431 /82, the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas Council Regulation (EEC) No 1465/86 P) fixed the amount of these monthly increases ; Whereas in cases where aid is fixed in advance its amount is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ;Whereas pursuant to Articles 121 (3) and 307 (3) of the Act of Accession of Spain and Portugal the aid granted on (&lt;) OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 151 , 10 . 6 . 1985, p. 7 . (3 OJ No L 219, 28 . 7. 1982, p. 1 . Whereas, if the aid system is to operate normally, aid amounts should be calculated on the following basis : (4) OJ No L 173, 3 . 7. 1985, p . 3 . 0 OJ No L 133, 21 . 5 . 1986, p. 21 . (6) OJ No L 53, 1 . 3 . 1986. (8) OJ No L 219, 28 . 7 . 1982, p . 36 . f) OJ No L 317, 28 . 11 . 1985, p . 15 .0 OJ No L 133, 21 . 5 . 1986, p. 23 . 1 . 7. 86 Official Journal of the European Communities No L 173/85  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor referred to in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 0),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; HAS ADOPTED THIS REGULATION : Article 1 The world market price as specified in Article 2 of Regu ­ lation (EEC) No 2036/82 shall be 19,48 ECU/ 100 kg. Article 2 1 . The amount of the aid provided for in Article 3 (2) of Regulation (EEC) No 1431 /82 is indicated in the Annex hereto. 2 . The aid for peas and field beans identified from 1 September 1986 onwards shall be the amount referred to in paragraph 1 adjusted by the difference between the guide price applying in the month of July 1986 and that applying in the month of identification . Article 3 This Regulation shall enter into force on 1 July 1986. Whereas the aid must be fixed at least once for each marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, This Regulation shall be binding in its entirety and directly applicable in all .Member States . Done at Brussels, 30 June 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 30 June 1986 fixing the amount of the aid for peas and field beans used for human consumption Amounts applicable from 1 July 1986 (ECU/100 kg) Peas Field beans Products used :  in Spain 12,74 13,32  in Portugal 12,81 12,81  in another Member State 13,32 13,32 I (') OJ No L 164, 24. 6. 1985, p. 1 .